R-373




Arix-rmiw 11. TEXAS

     April    25, 1947




             Rex   #he sppZioab1lit.y   of,
                   the Securitfes    Act to
                   a group retirement
                   plan issued by s non-
                   profit  group*
    Bon.    ?sul H:l!tpwn         - F+age 2, W-165
.



            eamttnga Oc .any ooaptbny, fnvea,tment con-
            tmot,  or any other fnstrument commonly
            Ifnan na a sauaurlty, vhether similar to
            tborhbmn        we&          t0   0~   ti0t."

                     Xt will be noted that the “certificate”   a-
    buw WfopP8d to i8 A& transferable     either on its
    race 03 rm84lr l&o prooI#iahs of the Plan, but on the
    Ot4@fml7 i1 MRIlJ ertti0   of the fact that the em-
    p&wee mrrd tharsfn IS a aubsctilber to or a member
    of the noa eulbjwt to lta tense, sad provfsfons.

                ft doe@ not appeer from either ,the Plan
    S@b8iCkd    W fraa ottisr infoxvuatian that the employee
    i.8fa m btmbp 8dioltad by the employer or the com-
    rlttw    to W.W     a member of the Plan but such member-
    shtp f.a made qvaflable   to him after he has (1) com-
    iW&@at& in rfit1ng’t.o     the committee of his acceptance
    of the %eJlm: 8nd caadltions    of the Plan on the form
    ppcrided by the Wmwlttee end (2) authorized the em-
    ployer ko lfritin@ to dedwt from his compensation the
    awtplbruticm spsotfbd     In the Plan (See Article   II,
    P@mg~W@t    2 ob tin Wan).    kll caattibutions   to the
    $wzrF            C?n Ilm am to lab plrae in the State
                  D (8W brC;Po’la ?III,  hramph     7 o? the
    ?lrnf
              ~l!he            interestop shape of the em-
                   bsasffafsliatepest
    ployee In tha Plaa fa payable to him in va~fng
    amounta e&xl dependent upen certain contingencies   6
    (8ee Articlea  l’V 8nd V of the Plan).  Such interest
                                                          the

    Paragraph 2 of the Pian)~,
                     AtthoughMu Plan oontmfxumany fertures    fn
    Cowon     WfthglWIp ratlrametat Inawnce,      such as contribu-
    tPoltlr by employer and employee, baaed on length of sexv-
    ice 08 other staflar    olassiflostfow,     and providing for
    e aua pilpble   upon aetiain condftfoas     upon the happening
    of aerts%n eventwlftles,       nevePtheleas it is not an an-
    nuity ma sWLI tepm La gknerellyunderstood.
               !i%a legal effect  of the Plan fs to create a
    sevfngs  fand for the bruefft   of the employee, the mansge-
    ment enb oontrol of which is vested in the employer, the
    committee and the tpuatee, which fund 1s to be disposed
    of by the trustee    upon the contiagenofea set forth In
    Articles Iv and V of the Plan end thepefore,the Employee
Iton. taul   H. Bran   - Page 3, v-165




           Thw Tsvs sw0urfflwsAct ia not sppli-
      orblw fo thw YSaplqwwRwtlreawnttlsn of
      SafwwayStoma, Imu., the 3(1'mwbwfw,s   non-
      pmtlt rwtlmmmt pl8a with cwrtlficetes
      nbt subject to aalw, fnnsfwr 0~ assfgnment.
      ~~~~~l;~,dp~~~~~~~~~~ll                     ep-

                                Yaur3 vwry truly
                            ATTQm        @BSBRALOF TEKAS


                                           C. K. Richards
                                                Aesfstent